390 S.C. 627 (2010)
703 S.E.2d 230
In the Matter of Calvin BAKER, Jr., Petitioner.
Supreme Court of South Carolina.
December 16, 2010.

ORDER
The records in the office of the Clerk of the Supreme Court show that on May 14, 1980, Petitioner was admitted and enrolled as a member of the Bar of this State.
By way of a letter addressed to the Clerk of the Supreme Court, dated December 2, 2010, Petitioner submitted his resignation from the South Carolina Bar. We accept Petitioner's resignation.
Petitioner shall, within fifteen (15) days of the issuance of this order, deliver to the Clerk of the Supreme Court his certificate to practice law in this State.
In addition, Petitioner shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
Petitioner shall file an affidavit with the Clerk of the Supreme Court, within fifteen (15) days of the issuance of this order, showing that he has fully complied with the provisions of this order. The resignation of Calvin Baker, Jr. shall be effective upon full compliance with this order. His name shall be removed from the roll of attorneys.
  /s/Jean H. Toal, C.J.
  /s/Costa M. Pleicones, J.
  /s/Donald W. Beatty, J.
  /s/John W. Kittredge, J.
  /s/Kaye G. Hern, J.
*628